Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,7-12,15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (PG Pub 2016/0329461 A1).
Regarding claim 1, Huang teaches a light-emitting diode, comprising: a light-transmissive substrate (170, fig. 4, paragraph [0069]) which has a first surface; a structure (110-130) which is disposed on said first surface of said light-transmissive substrate, and which has an upper surface opposite to said first surface, and a side wall interconnecting said upper surface and said first surface; a first insulation layer (360’ or 360’ and 105b, both are SiO2, paragraph [0094]; or TiO2 162 in 360’, fig. 2, paragraph [0072]: fig. 4 is similar to fig. 3, paragraph [0094], fig. 3 is similar to fig. 2, paragraph [0088]) which covers said side wall and said upper surface of said epitaxial structure; and a second insulation layer (SiO2 105a, paragraph [0094]) which covers a portion of said first surface of said light-transmissive  substrate that is not covered by said structure and said first insulation layer.
Huang does not teach the structure to be an epitaxial structure.  In other words, Huang does not teach the structure to be epitaxially grown.
It would have been obvious to the skilled in the art before the effective filing date of the invention to epitaxially grow the structure for the known benefit of achieving better crystal quality.
Huang does not teach said second insulation layer having a light transmittance greater than that of said first insulation layer.  
Huang teaches layer 360’ reflects light to increase light extraction (DBR, paragraph [0006]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make said second insulation layer (105a) to have a light transmittance greater than that of said first insulation layer (360’) for the benefit of 
Regarding claim 7, Huang teaches the light-emitting diode according to claim 1, wherein said first (TiO2 162, fig. 2, paragraph [0072]: fig. 4 is similar to fig. 3, paragraph [0094], fig. 3 is similar to fig. 2, paragraph [0088]) and second insulation layers (SiO2, paragraph [0094]) are made of different materials.  
Regarding claim 8, Huang teaches the light-emitting diode according to claim 7, wherein said first insulation layer is a distributed Bragg reflector structure (Bragg reflector 360’, paragraph [0094] in fig. 4 is similar to that in fig. 3, paragraph [0094], fig. 3 is similar to fig. 2, paragraph [0088]) which includes multiple pairs of layers, each pair including a first layer (TiO2 162, fig. 2) having a first refractive index and a second layer having a second refractive index (SiO2 164, paragraphs [0071][0072][0087]), said first layers and said second layers in the distributed Bragg reflector structure being alternately-stacked.  
Huang does not teach the second refractive index is lower than the first refractive index.
It is well known that refractive index of SiO2 is lower than that of TiO2.
Regarding claim 9, Huang teaches the light-emitting diode according to claim 8, wherein each of said first layers is made of a material selected from the group consisting of TiO2 and Ti2O5
Regarding claim 10, Huang teaches the light-emitting diode according to claim 7, wherein said second insulation layer is made of a material selected from the group consisting of an oxide of silicon (paragraph [0094]).
Regarding claim 11, Huang teaches the light-emitting diode according to claim 7, wherein said second insulation layer is a single layer (105a, fig. 4).
Regarding claim 12, Huang teaches the light-emitting diode according to claim 7, wherein said second insulation layer further includes an extension (105a, fig. 4) covering part which covers said upper surface and said side wall of said epitaxial structure, and which is disposed between said epitaxial structure and said first insulation layer. 
Regarding claim 15, Huang does not teach the light-emitting diode according to claim 1, wherein said first surface of said light-transmissive substrate has a length that ranges from 40 µm to 300 µm.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to adjust said light-transmissive substrate length to a range from 40 µm to 300 µm, for example, by optimizing the size of the light-emitting diode according to the intended use of the device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, note that the word expose in the current claim is understood to mean the first and second holes overlap said upper surface but the upper surface is covered by a layer (105, fig. 14 of the current application and “contact electrode” in claim 17): Huang teaches the light-emitting diode according to claim 1, wherein: said 
Regarding claim 17, Huang teaches the light-emitting diode according to claim 16, wherein said epitaxial structure further includes a contact electrode (101, fig. 4) which is disposed between said second-type semiconductor layer and said first insulation layer.  
Regarding claim 18, Huang teaches the light-emitting diode according to claim 1, wherein said second insulation layer is formed with at least one opening (fig. 4).  
Regarding claim 19, Huang teaches the light-emitting diode according to claim 18, wherein said opening is formed in one of a loop shape, a strip shape, and a pinhole shape (fig. 4).  
Regarding claim 21, Huang teaches the light-emitting diode according to claim 18, wherein said second insulation layer is formed with a plurality of the openings (fig. 4).
Huang does not teach a distance between two adjacent ones of said openings ranging from 2 µm to 5 µm.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to adjust a distance between two adjacent ones of said openings to 2 µm to 5 µm, for example, to balance between current uniformity, achieved by having current going through plural openings instead of crowding through just one, and amount of light being generated, the more openings, the closer the need to be formed to each other, the smaller area light emitting layer is (120 area reduced because opening 167, fig. 4), which reduces amount of light being generated.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (PG Pub 2016/0329461 A1) as applied to claim 1 above, and further in view of Katsuno et al (PG Pub 2010/0051987 A1) and Hodota (PG Pub 2012/0199860 A1).
Regarding claim 2, Huang remains as applied in claim 1 above.
Huang teaches the light-emitting diode according to claim 1, wherein said first and second insulation layers are made of an identical material (SiO2, paragraph [0094]).
Huang does not teach said first insulation layer has a thickness that is greater than a thickness of said second insulation layer.  
In the same field of endeavor, Katsuno teaches the thickness of a light reflector to be λ/4n, where λ is the wavelength of light and n is the index of refraction (paragraph [0058] for the benefit of achieving high reflection efficiency (paragraphs [0059][0067]).  
In the same field of endeavor, Hodota teaches the thickness of the insulating layer (190, fig. 2) should not be too thick, and may be 50 nm for the benefit of avoiding light absorption by the layer (paragraph [0137]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said first insulation layer to have a thickness that was greater than a thickness of said second insulation layer, for the benefits increasing light extraction and preventing light absorption.
Regarding claim 3, Hodota teaches the thickness of said second insulation layer is not greater than 50 nm (50nm, paragraph [0137], to prevent light absorption).  
Regarding claim 4, Huang teaches the light-emitting diode according to claim 2, wherein each of said first and second insulation layers is made of a material selected from the group consisting of an oxide of silicon (paragraph [0094]), a nitride of silicon, magnesium fluoride, and Al2O3.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (PG Pub 2016/0329461 A1) as applied to claim 1 above, and further in view of Katsuno et al (PG Pub 2010/0051987 A1).
Regarding claim 5, Huang remains as applied in claim 1 above.


Regarding claim 5, Huang teaches the light-emitting diode according to claim 1, wherein said first insulation layer includes an upper covering part and a side covering part which respectively cover said upper surface and said side wall of said epitaxial structure (fig. 4).
Huang does not teach said upper covering part has a geometric thickness represented by a formula of 2kλ/4n, where k is a positive integer, λ is a wavelength of light emitted from said epitaxial structure, and n is a refractive index of said first insulation layer.  
Huang teaches the number of stacked pair can be adjusted to optimize light reflection (paragraph [0073]; i.e. the number of layers 164 in fig. 2).  Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make one pair of layers 162/164.
In the same field of endeavor, Katsuno teaches the thickness of a light reflector to be λ/4n, where λ is the wavelength of light and n is the index of refraction (paragraph [0058] for the benefit of achieving high reflection efficiency (paragraphs [0059][0067]).  In Huang’s device, one pair of layer 162/164 is 2λ/4n, where k = 1 and n is refractive index for SiO2 making up the DBR 360’ (paragraph [0094] of Huang).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said upper covering part has a geometric thickness represented by a formula of 2kλ/4n, where k is a positive integer, λ is a wavelength of light emitted from said epitaxial structure, and n is a refractive index of said first insulation layer, for the benefit increasing light extraction (paragraphs [0059][0067] of Katsuno). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (PG Pub 2016/0329461 A1) as applied to claim 1 above, and further in view of Hodota (PG Pub 2012/0199860 A1).
Regarding claim 6, Huang remains as applied in claim 1 above.
Huang does not teach the light-emitting diode according to claim 1, wherein said second insulation layer has a geometric thickness represented by a formula of (2k-1)λ/4n, where k is a positive integer, λ is a wavelength of light emitted from said epitaxial structure, and n is a refractive index of said second insulation layer.  
In the same field of endeavor, Hodota teaches the thickness of the insulating layer (190, fig. 2) can be adjusted and may be 50 nm to 1µm, for the benefit of avoiding light absorption by the layer and maintaining protecting function (paragraph [0137]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said second insulation layer has a geometric thickness represented by a formula of (2k-1)λ/4n, where k is a positive integer, λ is a wavelength of light emitted from said epitaxial structure, and n is a refractive index of said second insulation layer, such as 74.13nm, by optimizing light absorption by the layer and maintaining protecting function.  Note: (2-1)430nm/4(1.45) = 74.13nm, when k is 1, λ is 430 nm (paragraph [0067] of Huang), and n is 1.45, a known refractive index of SiO2 (in 360’, fig. 4, paragraph [0094] of Huang).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (PG Pub 2016/0329461 A1) as applied to claims 1 and 18 above, and further in view of Minato (PG Pub 2018/0166610 A1).
Regarding claim 13, Huang remains as applied in claim 1 above.
Furthermore, Huang teaches the light-emitting diode according to claim 1, wherein said first insulation layer includes an upper covering part and a side covering part which covers said upper surface and said side wall of said epitaxial structure (fig. 4).
Huang does not teach a geometric thickness of said upper covering part along a direction perpendicular to said upper surface is different from a geometric thickness of said side covering part along a direction perpendicular to said side wall.  
In the same field of endeavor, Minato teaches a geometric thickness of said upper covering part (11, fig. 2) along a direction perpendicular to said upper surface is different from a geometric thickness of said side covering part (12) along a direction perpendicular to said side wall, for the benefit of increasing light output (paragraph [0031]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a geometric thickness of said upper covering part along a direction perpendicular to said upper surface different from a geometric thickness of said side covering part along a direction perpendicular to said side wall, for the benefit of increasing light output.  
Regarding claim 20, Huang remains as applied in claim 18 above.
 Huang does not teach the light-emitting diode according to claim 18, wherein said opening has a diameter ranging from 2 µm to 10 µm.  
Minato teaches said opening has a diameter ranging from 2 µm to 10 µm (hole 5, paragraph [0033]), for the benefit of increasing light output (paragraph [0031]).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (PG Pub 2016/0329461 A1) and Minato (PG Pub 2018/0166610 A1) as applied to claim 13 above, and further in view of Hodota (PG Pub 2012/0199860 A1).
Regarding claim 14, the previous combination remains as applied in claim 13.
The previous combination does not teach wherein the thickness of said side covering part is 40% to 90% of the thickness of said upper covering part.  
In the same field of endeavor, Hodota teaches the thickness of the insulating layer (190, fig. 2) can be adjusted and may be 50 nm to 1µm, for the benefit of avoiding light absorption by the layer and maintaining protecting function (paragraph [0137]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the thickness of said side covering part is 40% to 90% of the thickness of said upper covering part by adjusting the thickness of at least layer 105b (fig. 4 of Huang) to optimize light absorption by layer 105b and maintaining protecting function.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (PG Pub 2016/0329461 A1) as applied to claim 1 above, and further in view of Choi et al (PG Pub 2011/0133242 A1).
Regarding claim 22, Huang remains as applied in claim 1 above.
Huang does not teach a package substrate.
In the same field of endeavor, Choi teaches a light-emitting diode package, comprising: a package substrate (700, fig. 22); and at least one light-emitting diode (600), which is disposed on said package substrate, for the benefit of providing a backlight unit of a display device (paragraph [0163]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a light-emitting diode package, comprising: a package substrate; and at least one light-emitting diode as claimed in claim 1, which is disposed on said package substrate, for the benefit of providing a backlight unit of a display device.  
Regarding claim 23, Huang remains as applied in claim 1 above.
Huang does not teach a package substrate.
In the same field of endeavor, Choi teaches a light-emitting diode module, comprising: a package substrate (700, fig. 22); and a light-emitting array (600) which is disposed on said package substrate and which includes a plurality of light-emitting diodes that are arranged in a matrix, for the benefit of providing a backlight unit of a display device (paragraph [0163]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a package substrate, and a light-emitting array which is 
Regarding claim 24, Choi teaches the light-emitting diode module according to claim 23, wherein said matrix includes at least one column of red light-emitting diodes, at least one column of green light-emitting diodes, and at least one column of blue light-emitting diodes (paragraph [0174]).  
Regarding claim 25, Huang teaches the light-emitting diode according to claim 23, wherein said light-emitting diodes are blue light-emitting diodes (430 nm wavelength, paragraph [0067]).  
Regarding claim 26, Huang in view of Choi teaches a display device (fig. 22 of Choi), comprising: a plurality of light-emitting diode modules as claimed in claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899